Mr. Justice Campbell
delivered tbe opinion of tbe court:
Tbis action for tbe recovery of damages for personal injuries caused by defendant’s negligence was submitted to tbe same jury that tried tbe case of Cripple Creek M. Co. v. Brabant, ante, page 423. Tbe plaintiff’s injury was inflicted at tbe same time, tbe issues in tbe two actions were substantially tbe same, and tbe evidence identical. Tbe same questions of fact and law are involved in tbe two cases. Tbe ruling there is controlling here, and accordingly tbe judgment in tbis case is affirmed. Affirmed.
Chief Justice Gabbert and Mr. Justice Steele concur.